Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 11, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9 and 11 of U.S. Patent No. US 11,320,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5, 7, 9 and 11 of US 11,320,766 B2 disclose or make obvious the limitations contained in claims 1-4, 11, 12, and 19.

In particular, with regard to claim 1 of the application, patent claim 1 claims an intermediate transfer member to receive thermoplastic print agent (i.e. print agent) from a photoconductive surface (i.e. photoconductor element); an endless cleaning surface, to receive a layer of thermoplastic print agent from the intermediate transfer member; and the endless cleaning surface engages with the intermediate transfer member to transfer residue from the intermediate transfer member to the layer of thermoplastic print agent on the endless cleaning surface to clean the intermediate transfer member.  Regarding claim 2 of the application, the patent defines the intermediate transfer member can include a blanket (column 1, lines 55-56).  Regarding claim 3 of the application, patent claim 3 claims the endless cleaning surface comprises a surface of a roller.  Regarding claim 4 of the application, patent claim 5 claims the endless cleaning surface comprises a belt.  Regarding claim 11 of the application, patent claim 7 claims a method including: applying a layer of thermoplastic print agent to a first surface; transferring the layer of thermoplastic print agent from the first surface to an endless cleaning surface; and engaging the endless cleaning surface with the first surface to transfer residue from the first surface to the thermoplastic print agent on the endless cleaning surface to clean the first surface.  Regarding claim 12 of the application, patent claim 7 claims that the thermoplastic print agent and the residue are transferred to the first surface which is identified as possibly being an intermediate transfer member in claim 11 of the patent.  Regarding claim 19 of the application, patent claim 9 claims transferring an image from the first surface to a substrate and an additional layer of print agent to the endless cleaning surface concurrently.



Allowable Subject Matter
Claims 5-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowable over the prior art as applied above because of the limitations to the scraper and the biasing device biasing the scraper based on a sensor detecting smoothness of an endless cleaning surface.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kedem et al (US 11,163,247 B2) is the parent application to the current application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
July 5, 2022